SECOND AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Second Amendment (this “Amendment") to that certain Conve1tible Promissory
Note (the “.Note”). dated as of January 11, 2016, by and between SocialPlay USA.
Inc. (“Maker”), a company organized and existing under the laws of the State of
Nevada. and CMGT, Inc. ("'Holder"), is ma de effective as of this 28th day of
April. 20 l 7 (the "Amendment Effective Date").

 

WITNESSETH:

 

I n consideration of the foregoing and of the promises, agreements,
representations, warranties, and covenants herein contained and intended to
continue to be bound to the Note. as amended by this Amendment. the Patties
hereby agree as follows:

 

1.                   Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Note.

 

2.                   Section 2.3(c) of the Note, entitled “Subsequent Sales of
Common Stock,” is hereby deleted in its entirety.

 

3.                   All other terms and conditions under the Note not otherwise
amend ed. modified or affected by this Amendment shall continue to be in effect
and bind the Parties. The Note or this Amendment may only be modified with prior
written agreement from both Parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the last date written below, effective as of the Amendment Effective
Date.

 

CMGT, Inc.

 

 

 

By: /s/ Oliver-Barret Lindsay

Print Name: Oliver-Barret Lindsay

Title: Managing Director

 

 

SocialPlay USA, Inc.

 

 

 

By: /s/ Robert Rosner

Robert Rosner CEO

